企��介-�孕美国
                    Case 8:19-cr-00016-JVS Document 110-3 Filed 12/06/19 Page 1 of 1 Page ID #:956


                                                                                                                                             400-088-5222

                        企     介                  美国宝宝           独家                      餐              服 流程             后 服                                   系我




                                                                                                                                                  首    >企 介    >企 介




      企    介

           理念

                                                                                                                                                           CC%E5%AE%A2%
      会所     境




       美生子QA          visiting america QA

          孕美国的具体          餐是怎           的...

        生美国宝宝的好           有哪      ...

        宝宝美国       件怎       理     餐包...

        美国生孩子的流程怎                 ...




     美国宝宝               Advantage
                                                         孕美国月子度假会所隶属于北京                 孕美商   咨   有限公         孕美国的母公             有固定    超    20   元   不 涉及商学院 教育
          受美国13年          教育      就     小学...

          受美国完       的医     保障体系。                  咨       服装        美容       同      持有多个一        城市        物商     物   管理等多元化          。    孕美国在中国和美国注册有正式

        未来     有全    180多个邦交国入境...                 机构      我    始   是一家服     公      客   提供一   一的服        真正做到全程        踪式服       确保您的全程       意。

        其他国家政局不           或者              即...

                                                         孕美国依靠丰富的行               和强     的人脉网      已服 超      550位尊 客      并   得    度    价和    秀口碑。 孕美国是完全合法的

                                                   企       是美国       企   品              是美国月子中         会会     位   在中美      都注册公              注    美   子 我 成        一站
               系我         contact us
                                                                             100强                                                       8年

                                                   式服       家。
       中国      400-088-5222

       北京      186-0027-5088
                                                       同    孕美国      是洛杉      区唯一一家七星         月子会所       投   超    8000万元人民        目前 有5幢          奢   海景别墅和超 30    五
       美国      950-404-38408
                                                   星     酒店式公寓       每幢别墅价       超   1000万美元      每    公寓价   超    100万美元     超   豪宅          体会       美式
       微信      188-6870-3388
                                                   奢     生活品     。   会所   址洛杉        湾市中      是全美排名第二富有的城市              也是       八年美国最安全城市            步行10分 即可到达

                                                         物商      10分      程即可到达四家           医院 其中包括洛杉            最著名的   族医院Hoag医院。




http://yyusa.com/index.php/Gy[6/27/2014 1:05:16 PM]
